ON APPLICATION FOR REHEARING
PER CURIAM.
Upon suggestion of Continental Insurance Company in an application for a rehearing that a stipulation entered into on the limit of liability coverage of Continental was omitted from the record, we granted a limited rehearing. Pending submission on briefs as ordered by us on rehearing, plaintiff and defendant, Continental, submitted a stipulation acknowledging that the limit of liability of Continental Insurance Company to Marie Garcia in accordance with its contract of coverage totals $5,000.00, plus costs and legal interest. Accordingly, in accordance with a further stipulation between both parties in interest, the judgment heretofore rendered in this matter casting Continental Insurance Company in the sum of $8,255.55, together with costs and interest, is amended and recast as follows:
It is now ordered that there be judgment in favor of plaintiff, Sara Jasper, and against Marie L. Garcia and Continental Insurance Company, in solido, in the sum of $5,000.00, together with legal interest thereon, from date of judicial demand and costs. It is further ordered that there be judgment in favor of Sara Jasper and against Marie L. Garcia in the additional sum of $3,255.55 together with legal interest thereon, the excess of the amount of the judgment in solido against Marie L. Garcia and Continental Insurance Company. It is further ordered that there be judgment in favor of Insured Lloyds as subrogee and against Marie L. Garcia and Continental Insurance Company in solido in the sum of $1,342.00, together with interest thereon, from date of judicial demand until paid.
Amended and recast.